DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2020 has been entered.

Status of Claims
Claims 1 and 3-23 are pending.  Of the pending claims, claims 1 and 3-8 are presented for examination on the merits, and claims 9-23 are withdrawn from examination.
Claim 1 is currently amended.

Objection to the Drawings
The drawings are objected to because they do not correspond with the description in the specification.  The specification at page 16, lines 14-18, states that Fig. 2 illustrates that soft reduction technology removes segregation from the center portion of an ultimate cast microstructure.  However, Fig. 2 shows segregation when soft reduction is applied (micrograph (a)) and no segregation when soft reduction is not applied (micrograph (b)).
Additionally, the specification at page 49, lines 7-12, states that Figs. 4 and 5 show that a Mn band was present where the steel sheet was not subjected to the soft reduction process.  However, Fig. 4 is labeled as containing a M band when soft reduction is applied (micrograph (a)) and that there is no band when soft reduction is not applied (micrograph (b)).  Fig. 5 appears to show a striped or banded structure when soft reduction is applied (micrograph (a)) and no striping or banding when soft reduction is not applied (micrograph (b)).
The specification states that the present invention is directed to soft reduction technology that removes segregation in the steel.  Therefore, figures showing microstructural segregation/bands after the application of soft reduction runs contrary to the invention.     
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification
The disclosure is objected to because of the following informalities:
The specification does not correspond with drawings.  The specification at page 16, lines 14-18, states that Fig. 2 illustrates that soft reduction technology removes segregation from the center portion of an ultimate cast microstructure.  However, Fig. 2 shows segregation when soft reduction is applied (micrograph (a)) and no segregation when soft reduction is not applied (micrograph (b)).
Additionally, the specification at page 49, lines 7-12, states that Figs. 4 and 5 show that a Mn band was present where the steel sheet was not subjected to the soft reduction process.  However, Fig. 4 is labeled as containing a M band when soft reduction is applied (micrograph (a)) and that there is no band when soft reduction is not applied (micrograph (b)).  Fig. 5 appears to show a striped or banded structure when soft reduction is applied (micrograph (a)) and no striping or banding when soft reduction is not applied (micrograph (b)).
The specification states that the present invention is directed to soft reduction technology that removes segregation in the steel.  Therefore, figures showing microstructural segregation/bands after the application of soft reduction runs contrary to the invention.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim contains new matter because the term “fresh” (“fresh martensite”) is not found anywhere in the specification as originally filed.  It is noted that if applicant intended to clarify a distinction between martensite and tempered martensite, the instant specification discusses that difference at pages 29 and 30.  It provides language that could be incorporated into the claim without the introduction of new matter.
Regarding claims 3-8, the claims are likewise rejected, as they require all the features of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361519 (A1) or WO 2014/114041 (A1) to Zhu et al. (“Zhu”) in view of WO 2007/067014 (A1) to Ahn et al. (“Ahn”), with evidence from Metals Handbook Glossary of Metallurgical and Metalworking Terms (“ASM Glossary”).
US 2015/0361519 (A1) will serve as the English translation of WO 2014/114041 (A1).  Unless otherwise noted, all citations in this Office action to Zhu will refer to the US publication.
Regarding claim 1, Zhu teaches a cold-rolled steel having a tensile strength (σb) of 780 MPa or more (high tensile strength).  Title; abstract; paragraph [0028].  The mechanical properties of the steel experience small anisotropy (low deviation of directional material) and good hole expanding property (excellent formability).  Paragraphs [0009], [0028]; Table 3.  The yield ratio (σs/σb) ranges from 52% to 57% for the lateral sampling tensile properties and from 51% to 56% in the longitudinal sampling tensile properties (low yield ratio).  Table 3.
The steel includes the following elements in percent by weight (paragraphs [0011]-[0027]):



Element
Claim 1
US 2015/0361519 A1
C
0.05 - 0.15
0.06 - 0.1
Si
0.2 - 1.5
≤ 0.28
Mn
2.2 - 3.0
1.8 - 2.3
P
0.001 - 0.10
-----
S 
0.010 or less
-----
Al
0.01 - 0.10
0.015 - 0.05
N
0.010 or less
-----
Fe + impurities
balance
balance


All of the examples have Si/(Si+Mn) ratios under 0.5.  Table 1.
No.
Si
Mn
Si/(Si+Mn)
Ex. 1
0.2
2.3
0.08
Ex. 2
0.28
1.8
0.13
Ex. 3
0.25
1.9
0.12
Ex. 4
0.1
2.1
0.05
Ex. 5
0.03
2
0.01
Ex. 6
0.15
2.2
0.06


Mn-rich bands are undesirable and adversely affect the homogeneity of the steel.  Paragraph [0022].  As a result, the banded structure is hampered, restrained, made minute, and inhibited (paragraphs [0022], [0028], [0039], [0040]), which meets the claim limitation.  The band structure is associated with martensite.  Paragraph [0004].
The microstructure of the steel is “duel-phase” (dual-phase).  Title; abstract;  paragraphs [0001], [0009], [0056].  It is made of a ferrite matrix with martensite islands distributed homogeneously therein.  Abstract; paragraphs [0010], [0028], [0039].  By definition, a dual-phase steel has a ferrite matrix and about 20% martensite with small amounts, if any, of bainite, pearlite, or retained austenite.  ASM Glossary at page 76 of 257.  Therefore, the dual-phase steels of Zhu are expected to contain about 80% ferrite (=100% minus about 20% martensite) with little to no bainite or retained austenite, which falls within the claimed ranges.  Neither Zhu nor ASM Glossary teaches the 
The mechanical properties of the steel experience small anisotropy.  Paragraph [0009].  For example, the difference between tensile strength (σb) measured in the lateral direction (perpendicular to the longitudinal direction) compared to the tensile strength (σb) in the longitudinal direction is 5 MPa, which falls within the claimed range.  Table 1 – Ex. 1, Ex. 2-1, for example.  In another example, the difference between the yield strength (σa) measured in the lateral direction (perpendicular to the longitudinal direction) compare to the yield strength (σa) measured in the longitudinal direction is 5 MPa, which falls within the claimed range.  Table 1 – Ex. 1, Ex. 2-1, for example.
Zhu does not refer to the rolled steel as a strip, not a sheet.  Abstract.  However, there is no patentable difference for changes in size, proportion, or shape.  MPEP § 2144.04(IV)(A)-(B).  It would have been obvious to one of ordinary skill in the art to have modified the shape of the strip, such as by making the rolled product a sheet, in order to produce a semi-finished blank having a size appropriate for a subsequent processing step and final article shape.
Zhu is silent as to the amounts of P, S, and N.  
Ahn, directed to a high-strength steel sheet, teaches that P can be added in amounts of less than 0.1% to strengthen steels.  Paragraphs [58], [59].  S is an impurity in steel that affects ductility and weldability and should be limited to less than 0.03%.  Paragraphs [61], [62].  N is added to stabilize the austenite formed during thermal annealing.  Paragraphs [67], [68], [112]-[119].  It would have been obvious to one of 
Regarding claim 3, Zhu teaches that Ti and Nb can be added in amounts of 0.02-0.05%.  Abstract; paragraph [0026].
Regarding claim 4, Zhu teaches that Cr is 0.1-0.4%.  Abstract; paragraph [0023].  Mo is not added when Cr is greater than 0.3%, and Mo is 0.3%-Cr when Cr is less than 0.3%.  Paragraph [0015].
Regarding claim 5, Zhu does not teach adding B.  Ahn teaches that B in amounts of less than 0.01% retards the formation of pearlite during cooling.  Paragraphs [86], [87].  It would have been obvious to one of ordinary skill in the art to have added B to Zhu’s steels to maintain the dual-phase structure.
Regarding claim 6, Zhu does not teach Sb.  Ahn teaches that Sb in amounts of 0.005-1.0% reduces surface defects.  Paragraphs [72], [73].  It would have been obvious to one of ordinary skill in the art to have added Sb to Zhu’s steels because Sb would decrease defects in the surface of the steel sheet.
Regarding claims 7 and 8, Zhu does not teach galvanizing or galvannealing the steel.  Ahn teaches coating the steel sheet by hot-dip galvanizing or galvannealing.  Paragraphs [121]-[127].  It would have been obvious to one of ordinary skill in the art to have galvanized or galvannealed Zhu’s steel strips in order to protect the steel in service.  Ahn at paragraph [6].
Response to Arguments
Applicant's arguments filed 06/15/2020 have been fully considered, but they are not persuasive. 
Applicant argues that Zhu does not teach or suggest fresh martensite because martensite islands are completely different from fresh martensite.  Applicant cites various patent documents allegedly showing that island martensite is not fresh martensite.
In response, the documents cited are not related to the steels of Zhu or the present invention.  For instance, US 9,644,372 is directed to a bainite-based steel (col. 8, lines 35-56); US 10,358,708 is also directed to a bainite-based steel (abstract; col. 9, lines 45-46); and US 9,089,919 B2 is also directed to a bainite-based steel (abstract; col. 11, lines 22-34).  US 2015/0059912 A1 is directed to a multi-phase steel comprising bainite, island martensite, and polygonal ferrite (abstract), and EP 1662014 A1 is also directed to a three-phase steel containing ferrite, bainite, and island martensite (abstract).  Thus, none of the documents cited by applicant distinguish between fresh martensite and tempered martensite in a ferrite-martensite dual-phase steel because the documents are not directed to dual-phase ferritic-martensitic steels.
Applicant argues that Zhu does not necessarily possess the claimed microstructure because Zhu’s method of manufacture differs from the method of manufacture of the present invention.
In response, it should be noted that an inherency rationale for reasons of same method of manufacture was not
Furthermore, the claims being examined are directed to a product, not a process.  The patentability of product claims rests upon their claimed characteristics and not upon their method of manufacture.  See MPEP § 2113.  Thus, there is no need to compare methods of manufacture where the prior art meets the product limitations as claimed.  In this case, Zhu in view of Ahn teach a steel with overlapping chemical composition, microstructure, and mechanical properties.  Because the prior art meet the characteristics of the claimed product, there is no need to consider the process.
In response to the argument that the microstructure produced by Zhu differs from the microstructure produced in the present invention, the microstructures of the present invention and Zhu are the same.  The specification of the instant invention states the following (page 13, lines 8-15) (emphasis added):
The high-strength steel sheet, according to an exemplary embodiment in the present disclosure, may be formed of a dual-phase microstructure in which hard fine martensite may be primarily dispersed into soft ferrite having good ductility. In detail, the microstructure of the steel sheet, according to an exemplary embodiment in the present disclosure, may include, by area %, 40% or more of ferrite, 10% or less of bainite, 3% or less of austenite, and a balance of martensite.

Compare this disclosure to Zhu, which teaches a “duel-phase” (dual-phase) microstructure made of a ferrite matrix with martensite islands distributed homogeneously therein (title; abstract;  paragraphs [0001], [0009], [0010], [0028], [0039], [0056]).  These phases are the same; thus, it cannot be concluded that Zhu produces a microstructure that differs from the present invention.
In response to the argument that the cooling rates of the prior art and instant invention differ, the instant specification discloses annealing the steel and then cooling at a preferred rate of 1-10oC/s to a temperature of 650-700oC.  Page 29, lines 1-14.  oC/s (i.e., 5oC/s or more) to a temperature of 640-700oC.  Paragraph [0051].  These cooling rates and end stop temperatures match one another.  
The instant specification further discloses cooling to a temperature of Ms-50oC or lower at a preferred rate of 5-30oC/s.  Page 29, lines 15-25; page 30, lines 1-6.  Zhu teaches further cooling to 220-280oC at a rate of 40-100oC/s.  Paragraph [0051].  Although the cooling rate of Zhu is higher than that of the instant invention, the instant specification states that a cooling rate of 5-30oC/s is a “preferabl[e]” cooling rate.  The term “preferably” suggests that the cooling rate is not limited to those disclosed values as long as the desired microstructure is formed.  This is supported by instant claims 9-15, which makes no requirements regarding cooling rate.  This is also supported by the instant specification (page 29, lines 19-25), where the concern is “rapidly cooling” to retain martensite.  Zhu’s cooling rate of 40-100oC/s is faster than the preferred range; thus, it is consistent with the goal of the instant specification to cool quickly to retain a martensitic phase, which is also produced in Zhu’s steels.  Therefore, this difference in cooling rate does not make a difference in microstructure, as the microstructure of Zhu and the instant invention are the same, i.e., both ferritic-martensitic dual-phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 25, 2021